Title: To Benjamin Franklin from Vicq d’Azyr, [after 15] June 1784
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin




Monsieur!
[after] Juin [15] 1784.

Je m’empresse de réparer l’oubli que l’on a commis involontairement, & Je joins ici quelques Exemplaires du Rapport que Je vous avais annoncé par ma précédente Lettre. J’aurai l’honneur de Vous faire parvenir sous peu de temps le troisième Volume du Recueuil de la Société Royale de Médecine: c’est le Seul qui aît paru depuis ceux qui Vous ont été remis.
Permettez que Je vous fasse ici les remercimens de la Société au Sujet du Mémoire de M. Perkins, que Vous avez bien voulu m’adresser.
J’ai l’honneur d’être avec respect Monsieur Votre trés-humble & très obéissant serviteur

Vicq Dazyr



Je joins ici le Volume, qui vient de m’être remis: La Compagnie vous prie de l’agreér.

M. franklin


 
Notation: Vicq-d’azir Juin 1784
